—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered September 15, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s current specific claims of error regarding the court’s denial of his motion to suppress physical evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would agree with the court’s finding that the warrantless search of the shopping bag recovered from the car where defendant had been sitting was lawful, since the police had probable cause to arrest defendant as a suspect in connection with a robbery and a shooting, and the presence of a gun in plain view on the seat of the car occupied by defendant and five others supported a reasonable belief that the bag might contain additional weapons (see, People v Belton, 55 NY2d 49, 54-55; People v Fulton, 189 AD2d 778, 780, lv denied 81 NY2d 1014).
Defendant’s claim that the People did not present sufficient evidence of his knowledge of the weight of the drugs recovered is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence, including the quantity of drugs and the presence of various paraphernalia commonly used to prepare drugs for sale, was sufficient as a matter of law to support a finding that defendant had knowledge of the amount of drugs in his possession (see, People v Love, 204 AD2d 97, 98, affd 84 NY2d 917).
The court properly ruled that defendant had not made a prima facie showing of race discrimination in connection with the prosecutor’s exercise of peremptory challenges. We have considered and rejected defendant’s remaining arguments, including those contained in his pro se supplemental brief. Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.